Citation Nr: 1623365	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-29 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a cerebral vascular accident (CVA), including as due to exposure to herbicides and secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1965 to September 1967.  His awards and decorations include the Combat Infantryman Badge, the Vietnam Service Medal, Vietnam Campaign Medal, and the Veteran's DD-214 indicates that he that he served as a light weapons infantryman in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board remanded the case for further development in March 2015.  The case has since been returned to the Board for appellate review

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.  The Board notes that the appellant's representative indicated that there is a notification in VBMS that documents are "currently pending scanning."  However, although there is a notice in VBMS that the Veteran's "C-File" was listed as an item pending scanning as of March 10, 2015, a review of VBMS reflects that the Veteran's claims file was scanned on March 17, 2015, and additional documents were scanned in thereafter following receipt.  Moreover, the appellant's representative states that the Veteran's file seems to be complete.  Thus, the Board finds that it has a complete file upon which to adjudicate the Veteran's claim.  


FINDING OF FACT

The Veteran's CVA did not manifest during active service or within one year of his separation from service, is not otherwise related to active service, is not related to his herbicide exposure, and is not caused or aggravated by his service-connected PTSD.


CONCLUSION OF LAW

The Veteran's CVA was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO provided the Veteran with a notification letter in April 2009, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein. 

Further, the Veteran was afforded VA examinations in May 2009 and April 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2015 VA medical opinion is adequate to decide the case because it is based on an accurate factual premise and a review of the claims file, including the Veteran's reported medical history, complaints, and lay statements.  The opinion also addresses the central medical issues and is supported by an adequate rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As noted above, the case was remanded in March 2015 to afford the Veteran a new VA examination regarding the etiology of his CVA.  The Veteran was afforded with a new VA examination that addressed the questions in the March 2015 remand.  Accordingly, the remand directives were ultimately accomplished and, as such, there has been substantial compliance with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (requiring substantial compliance with a remand order).

For these reasons, the Board concludes that VA has fulfilled the duties to notify and assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Law and analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Further, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600 -42608 (2002). Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the evidence of record weighs against a finding that the Veteran is entitled to service connection for CVA.

The Veteran has contended that his CVA is related to his military service, to include his exposure to herbicides therein and as secondary to his service-connected PTSD.  See August 2009 Notice of Disagreement; April 2009 Statement in Support of Claim.  Specifically, the Veteran has stated that he was sprayed twice with Agent Orange, drank water, and ate food that was exposed to Agent Orange.  See April 2009 Statement in Support of Claim; April 2010 Statement in Support of Claim.  The Veteran has also contended that his CVA happened as a result of his PTSD.  Specifically, he has indicated that his heart races from PTSD, which could affect his atrial fibrillation.  Additionally, the Veteran has indicated that he smoked due to the stress of the job, and that the May 2009 VA examiner indicated that his stroke could be related to his smoking.  See May 2015 Correspondence; May 2009 VA examination.

As noted above, the Veteran's awards and decorations include the Combat Infantryman Badge, the Vietnam Service Medal, Vietnam Campaign Medal, and the Veteran's DD-214 indicates that he that he served as a light weapons infantryman in the Republic of Vietnam.  Therefore, based on the Veteran's in-country service in Vietnam, it is presumed that he was exposed to herbicides.  Moreover, the Veteran's PTSD is a service-connected disability.  As such, the remaining question is whether the Veteran's CVA is related to his herbicide exposure in service or to his service-connected PTSD.  

The Veteran stated that he believes that most of his health problems are due to Agent Orange exposure and being in combat.  See April 2009 Statement in Support of Claim.  However, the Veteran's service treatment records (STRs) do not document any complaints, treatment, or diagnosis of CVA.  Further, there is no indication in the Veteran's STRs that he complained of CVA or any symptoms related to CVA.  Importantly, at his October 1965 pre-induction examination the Veteran's heart and vascular system was marked as normal.  Similarly, at his September 1967 clinical evaluation, his heart and vascular system was marked as normal.  

The post-service medical evidence shows that the Veteran had his CVA in January 2009.  See January 2009 VA treatment record.  Specifically, a January 2009 VA treatment record shows that the Veteran was admitted to the Milwaukee VA medical center (VAMC) for right sided weakness and numbness.  The Veteran denied a headache, change in vision, trauma, pain, palpitations, chest pain, slurring of speech or facial weakness.  At that visit, the Veteran was given a primary diagnosis of CVA with a secondary diagnosis of Paroxysmal A. fib.  The doctor noted that the Veteran's symptoms began to resolve 36 hours after onset and was much improved with residual patchy numbness on discharge.  The Veteran was prescribed to continue to take Lovenox injections for 10 days following discharge, and to take Warfarin as scheduled per anticoagulation clinic.

In addition to the evidence weighing against a showing that the Veteran's CVA manifested during active duty service or within close proximity thereto, the Board further finds that the weight of the evidence of record does not establish a link between the Veteran's CVA and his military service or his service-connected PTSD.

The Veteran was afforded a VA examination in May 2009.  At that examination, the examiner opined that the Veteran's CVA was less likely than not related to his service-connected PTSD and most likely due to his paroxysmal atrial fibrillation with embolus originating from the heart or from peripheral venous circulation traversing to the left atrium through the patent foramen ovale.  The examiner stated that his diffuse ischemic white matter changes of the brain are most likely related to his past history of hypertension, hyperlipidemia and smoking.  The opinion from that examination was not adequate to decide the issue and so a new examination and opinion was obtained in April 2015.  Thus, the May 2009 VA opinion is of limited probative value.

In the April 2015 opinion, the examiner confirmed that the CVA occurred in January 2009.  However, the examiner opined that the Veteran's CVA less likely than not originated during his period of active service or is otherwise etiologically related to his active service, to include exposure to Agent Orange, was caused by his service connected PTSD, or was permanently worsened by his service connected PTSD.  In so finding, the examiner indicated that the Veteran's neurologist provided an assessment of a cardioembolic stroke secondary to paroxysmal A fibb (atrial fibrillation).  The examiner then explained that assessment, stating that a blood clot developed in the Veteran's heart secondary to his paroxysmal atrial fibrillation while he was not anticoagulated, and that a blood clot embolized to his brain causing the ischemic stroke.  This indicates that the examiner knows the precise cause of the Veteran's CVA.  Further, the examiner noted that the Veteran's stroke occurred more than 40 years after exiting active military service and that a cardioembolic ischemic stroke is not an Agent Orange presumptive disease.  The examiner further opined that the Veteran's stroke was not caused by or related to active military service, Agent Orange, or his service-connected PTSD.

The Board finds the April 2015 opinion to have significant probative value.  The examiner reviewed the claims file, performed an in-person examination, considered the Veteran's reported history, and supported his conclusions with an adequate supporting rationale.  He also addressed the Veteran's contentions in this case. 

The Board notes that the Veteran provided a March 2009 medical opinion from his Milwaukee VAMC Doctor.  In that medical opinion, the Doctor opined that the Veteran's CVA is at least as likely as not related to his diagnosis of PTSD.  However, as the Doctor did not provide a rationale for his opinion, the Board finds that his medical opinion of limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) (noting that "most of the probative value of a medical opinion comes from its reasoning"); Stefl, 21 Vet.App. at 125 (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (stating, "if the opinion is merely lacking in detail, then it may be given some weight based upon the amount of information and analysis it contains.").  

The Board has also considered the Veteran's lay statements.  Specifically, that the Veteran's his health problems are related to his exposure to Agent Orange and that his CVA is related to his PTSD.  The Veteran is certainly competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that he is not competent to provide an opinion as to whether his CVA is attributable to exposure to Agent Orange or to his PTSD, as that matter involves complex medical determinations based upon internal medical processes and is not capable of lay observation.  See Kahana v. Shinseki, 24 Vet.App. 428, 438 (2011) (Lance, J. concurring) ("[T]he beliefs of lay witnesses (including claimants) on issues of diagnosis and medical causation are not competent evidence in situations where those issues require medical expertise to resolve."); see also Jandreau, 492 F.3d at 1377 n. 4 ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  The Veteran has not contended, and the evidence does not show, that he has the medical expertise to provide such opinions.  See Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 465.

Moreover, even if the lay statements of record were competent to determine that the Veteran's CVA is related to his herbicide exposure or his PTSD, the Board finds that the specific, reasoned opinion of the April 2015 VA examiner is of greater probative weight than the lay assertions and the March 2009 medical opinion in this regard.  The examiner performed an in-person examination, reviewed the claims file, the Veteran's own reported history, and the lay statements of the Veteran.  He also has training, knowledge, and expertise on which he relied to form his opinion.  In addition, he addressed the Veteran's contentions and provided an adequate rationale for the conclusion reached.  As such, the Board finds that the April 2015 VA examiner's opinion is of greater probative weight than the combined probative weight of the Veteran's lay statements and the March 2009 medical opinion.

Finally, the Board notes that the Veteran has indicated that he smoked because of the stress of service and that there is a report stating that his stroke could be from smoking.  With regard to tobacco use, for claims filed after June 9, 1998, the law prohibits service connection of a death or disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a Veteran during active duty service.  38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300(a) (2015).  "Tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  Id. 

Service connection, however, is not precluded where the disability or death resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service.  38 C.F.R. § 3.300(b)(1).  For purposes of this section, "otherwise shown" means that the disability or death can be service-connected on some basis other than the Veteran's use of tobacco products during service.  Id.  

VA's Office of General Counsel has explained that the legal bar to service connection for a disability or death attributable to tobacco use does not bar a finding of secondary service connection for a disability or death related to the Veteran's use of tobacco products after the Veteran's service, where that disability or death is proximately due to or aggravated by a service-connected disability that is not service-connected on the basis of being attributable to the Veteran's use of tobacco products during service.  VAOPGCPREC 6-2003 (October 28, 2003).  In other words, secondary service connection may be established for disability or death related to post-service tobacco use that is the result of or aggravated by a service-connected disability unrelated to tobacco use.  Id.  The GC opinion further held that VA adjudicators must resolve (1) whether the service-connected disability caused the Veteran to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of the service-connected disability was a substantial factor in causing a secondary disability; and (3) whether the secondary disability would not have occurred but for the use of tobacco products caused by the service-connected disability.  If these questions are answered in the affirmative, the secondary disability or death may be service-connected.  Id.  

Upon review of the evidence, the Board finds that the most probative evidence of record does not establish that the Veteran's CVA was proximately due to or aggravated by the Veteran's service connected PTSD.  Here, as stated above, the April 2015 examiner specifically indicated that he could determine the cause of the Veteran's CVA.  The examiner explained that a blood clot developed in the Veteran's heart secondary to his paroxysmal atrial fibrillation while he was not anticoagulated, and that blood clot embolized to his brain causing the ischemic stroke.  Additionally, the examiner specifically opined that the Veteran's stroke was not caused by or permanently worsened the Veteran's service-connected PTSD.  

Importantly, the Board notes that the Veteran, himself, has indicated that his stroke was related to being taken off of the medication warfarin.  The Veteran stated that a Doctor told him that he was taking the Veteran off of warfarin, because the Veteran was under 70 and had not had a stroke.  The Veteran stated that the Doctor must not have checked his file to see why the Veteran was on it.  Further, the Veteran stated that by the time the he tried to see his primary Doctor, he had already had the stroke.  See May 2015 Correspondence.  The Board notes that there is no indication of record that the Veteran is taking warfarin for any service-connected disability or as a result of exposure to herbicides in service.



	(CONTINUED ON NEXT PAGE)


Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.

ORDER

Service connection for cerebral vascular accident, to include as due to exposure to herbicides and as secondary to service-connected coronary artery disease, is denied.    


____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


